IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2423 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 93 DB 2020
                                            :
                                            :   Attorney Registration No. 307526
              v.                            :
                                            :   (Philadelphia)
                                            :
 FREDERICK SETH LOWENBERG,                  :
                                            :
                     Respondent             :

                                       ORDER


PER CURIAM



      AND NOW, this 16th day of December, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Frederick Seth Lowenberg is

suspended on consent from the Bar of this Commonwealth for a period of three years,

consecutive to the effective date of the one-year and one-day suspension ordered by this

Court on December 26, 2017.       Respondent shall comply with all the provisions of

Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).